               Case 18-24054-RAM         Doc 59     Filed 06/29/21    Page 1 of 2



                           UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF FLORIDA

                                                     CASE NO: 18-24054-RAM
IN RE:
NIOVIS JANET PEREIRA
       Debtor


        TRUSTEE'S MOTION TO REDIRECT AND MOTION TO DEEM CURRENT
                          (u.s. BANK, NA (CLAIM #3))
             AND CERTIFICATE OF SERVICE OF NOTICE OF HEARING

       Nancy N. Neidich, Standing Chapter 13 Trustee, files this Motion to Redirect and Motion

to Deem Current and states as follows:

        1) The plan provides for payments to U.S. BANK, NA (CLAIM #3) in the amount of

$81,970.50 for regular payments and82I,670.80 for arrears..

       2)    The Trustee has paid US Bank atotal of $35,986.87 for regular payments and

59,612.09 for arrears. The creditor is rejecting funds without explanation.

        3) The plan provides for payments through November 2023.

        4)   The remaining amount earmarked to pay U.S. BANK, NA (CLAIM #3) should be

redirected to other creditors.

        5) The Trustee   seeks an order deeming that the mortgage is current and due for the

August 2021payment.

        WHEREFORE, the Trustee requests that this Court enter an order to allow the Trustee to

redirect the funds earmarked in the plan to pay the claim   of   U.S. BANK, NA (CLAIM #3) to

other creditors under the plan and to f,rnd that the Mortgage is current and due for the August

202I payment and for any other relief that the   Cour-t may deem necessary'



                                       RESPECTFULLY SUBMITTED
            Case 18-24054-RAM        Doc 59   Filed 06/29/21        Page 2 of 2



                                                NANCY K. NEIDICH, ESQUIRE,
                                                STANDING CHAPTER i3 TRUSTEE
                                                P.O. BOX 279806
                                                           FL33027-9806

                                                By lsl
                                                               E. Car:rington, Esq
                                                         Senior Staff Attorney
                                                         FLORIDA BARNO: 101877


                               CERTIFICATE OF SERVICE

       I hereby certiff thal atrue and correct copy of this U.S. BANK, NA (CLAIM #3) and the
Notice of Hearing was served through NEF on debtor's attorney and by US First Class Mail to
US BANK, NA, Nationstar Mortgage LLC, dlblaMt. Cooper, P.O. Box 6f9096, Dallas, TX
75261-9741 and NATIONSTAR MORTGAGE LLC, CORPORATION SERVICE COMPANY,
1201 HAYS STREET, TALLAHASSEE, FL3230L-2525 andby certified Mail to :
Andrew Cecere, CEO, US BANK, NA, 425 Walnut Street, Cincinnati, OH 45202 on
                    u rltx
                 U I yr        :                                 ?üda üaqa on[D hsr+q ÊsB?




                                                                        Esq
